IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NOS. AP-76,749 & 76,750


EX PARTE WILLIAM ELMER HASTINGS, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 08-56619-V & 09-00729-V IN THE 292nd DISTRICT COURT

FROM DALLAS COUNTY



Per curiam. Keller, P.J., not participating.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two
separate offenses of aggravated sexual assault of a child under fourteen and he was sentenced to
fifteen years' imprisonment in each cause.  The Fifth Court of Appeals affirmed his convictions. 
Hastings v. State, Nos. 05-10-00264-CR and 05-10-00265-CR (Tex. App.--Dallas, delivered April
7, 2011, no pet.). 
	Applicant raises allegations of no evidence, insufficient evidence, inconsistent statements by
the complainant, trial court error in admitting expert witness testimony, ineffective assistance of trial
counsel, and appellate court error.  In response to these applications, the Court issued its opinion in
Ex parte William Elmer Hastings, 366 S.W.3d 199 (Tex. Crim. App. 2012).  As a result of the
Court's holding in Hastings, the matters were remanded to the trial court to address the issues raised
in the instant applications.
	The trial court, based upon the record and an affidavit filed by trial counsel, has determined
that Applicant's allegations are without merit and recommends that relief be denied.  We agree.
Relief is denied.  

Delivered: June 12, 2013
Do not publish